Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 5, line 11 through page 8, line 5, filed 9 December 2021, with respect to claims 1-10 have been fully considered and are persuasive.  The rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Masuda (US 20130171511) in view of Kim et al. (US 20130330593) has been withdrawn; and, the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Masuda (US 2013/0171511) in view of Kim et al. (US 20130330593) as applied to claim 1 above has been withdrawn.

Allowable Subject Matter
3.	Claims 1-10 are allowable over the prior art references of record. 

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites “wherein both the sub-tab and the main tab 
being are bent in the second direction such that a distal end portion of the main tab extends in the second direction  on a surface of the current collecting member facing in the first direction”, which, in combination with the remainder of the claim, is neither taught nor suggested by the prior art references of record as a whole, either alone or in combination.
	Claims 2-10 are allowable because of their dependency upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Thomas H. Parsons/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729